Citation Nr: 1449629	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-18 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints, to include the left hand, bilateral hips, bilateral ankles and bilateral feet.

2.  Entitlement to service connection for right great toe gout.

3.  Entitlement to service connection for left great toe gout.

4.  Entitlement to service connection for gout of multiple joints other than the right and left great toes, to include the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1961 to September 1969 and from February 1984 to July 1984.  He also had periods of unverified service in the Air and Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of VA treatment records dated through April 2014, which were considered by the AOJ in the April 2014 supplemental statement of the case.

During the Veteran's August 2014 hearing, he appeared to raise the issue of entitlement to service connection for lumbar spine arthritis and right hand arthritis.  The Board notes that a claim for service connection for an L4 fracture was denied in a May 1993 rating decision and petitions to reopen such claim were denied in June 2004 and July 2006.  Further, a claim for service connection for a right hand disability was denied in a May 1993 rating decision.  It is unclear whether the Veteran intends to file petitions to reopen these previously denied claims.  Therefore, he is advised that if he in fact does wish to file such applications, he should so inform the RO.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed arthritis of multiple joints and gout of the right great toe, left great toe and multiple joints.

In this regard, the Veteran contends that his arthritis and gout are the result of his 1,200 in-service parachute jumps, playing football, and serving in jungle and desert environments.  Service personnel records confirm that he completed Loadmaster and Jump School training in 1967 and that he served in Turkey from September 1961 to March 1963.  Service treatment records indicate that the Veteran fractured his right wrist during a parachute jump and field exercises in a March 1980 period of INACDUTRA.  Post-service treatment records reflect the diagnosis and treatment of gout in the feet and toes and of arthritis.  A September 2007 VA rheumatology treatment note indicated that X-rays had shown degenerative changes and reflected a diagnosis of osteoarthritis but the affected joint or joints were not specified.  Therefore, on remand, the Veteran should therefore be afforded a VA examination to determine the nature and etiology of his claimed disorders.

The Board also notes that the Veteran served in the Air National Guard as an Aerospace Control and Warning Systems Technician and Air Traffic Control Operator.  In addition, the Veteran served in the Army National Guard as a "Tactical Commo Ch."  Although some of the Veteran's service treatment records from his service in the National Guard are contained in the claims file, it is not clear whether his complete service treatment records from his Air and/or Army National Guard service have been associated with the claims file.  On remand, the AOJ should attempt to verify all periods of ACDUTRA and INACDUTRA and to obtain his complete service treatment records from his Air and/or Army National Guard service.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or his treatment records are unavailable, such a fact should be documented, in writing, in the record.

In addition, during his August 2014 hearing, the Veteran testified that he had been hospitalized in approximately September 1966 at the McGuire Air Force hospital in New Jersey following a joint fracture.  Service treatment records contain a blank Laboratory Report Clinical Report, a blank Radiographic Report and a September 1965 electrocardiographic record that identified the 1611th United States Air Force dispensary at McGuire Air Force Base as the facility in which care had been provided.  The service treatment records are otherwise negative for the purported clinical or in-patient treatment records.  On remand, such records should be requested.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from April 2014 to the present from the Denver, Colorado, VA Medical Center should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request inpatient clinical/hospitalization records pertaining to the Veteran's hospitalization at the McGuire Air Force hospital in approximately September 1966.  The agency of original jurisdiction is advised that such records may be filed under the facility name rather than the Veteran's name.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R § 3.159(e).

2.  Contact any appropriate source, to include the National Personnel Records Center, the Department of the Air Force, the Department of the Army, the Veteran's Air National Guard Unit and/or the Army National Guard Unit, to obtain all service treatment records and to verify the Veteran's periods of ACDUTRA and INACDUTRA.  In making these requests, use the Veteran's complete last name, as listed on his Form DD-214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file.

3.  Obtain all treatment records from the Denver VA Medical Center dated from April 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed arthritis of multiple joints, gout of the right and left great toes, and gout of multiple joints.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all joints were arthritis is present.  The examiner should identify all such disabilities that have been present at any time since July 2009.

b)  Identify all joints were gout is present.  The examiner should identify all such disabilities that have been present at any time since July 2009.

c)  For each joint where arthritis and/or gout is diagnosed to be present, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset  during the Veteran's period of active duty service, any period of ACDUTRA, or any period of INACDUTRA; or, was any such disorder caused by any incident or event that occurred during his period of service, to include his reported in-service parachute jumps, playing football, and/or service in desert or jungle environments.

d)  For each joint where arthritis is diagnosed to be present, the examiner should offer an opinion as to whether arthritis manifested in each identified joint within one year of his service separation in September 1969 and/or July 1984 and, if so, to describe the manifestations.

In offering such opinions, the examiner should consider the Veteran's argument that his arthritis and gout are the result of his in-service parachute jumps, playing football, and/or his service in desert or jungle environments.  The examiner should also consider the Veteran's contention that his arthritis had spread throughout his body.  The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

